PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Ou et al. 
Application No. 15/927,114
Filed: March 21, 2018
For: DUAL CAM SERVO WELD SPLICER  
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 17, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed October 29, 2021, which set a shortened statutory period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on December 30, 2021. A Notice of Abandonment was mailed on June 7, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of an election; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay. 

A review of the record shows the first name inventor as Byoung Ou rather than David Lee Cyphert; however, since all the other identifying data in the petition is accurate, the petition is accepted. Petitioner is reminded when submitting documentation, to always list the first named inventor. 

This application is being referred to Technology Center Art Unit 1735 for appropriate action in the normal course of business on the reply received May 17, 2022.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151. 

/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions